Citation Nr: 0420961
Decision Date: 07/30/04	Archive Date: 10/04/04

DOCKET NO. 98-07 785                        DATE JUL 30 2004

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to an increased rating for postoperative residuals of a fracture of the right femur and tibia with history of osteomyelitis, currently evaluated as 20 percent disabling.

2. Entitlement to an increased rating for residuals of right ulna fracture, currently evaluated as 20 percent disabling.

3. Entitlement to a total rating based on unemployability due to service-connected disability .

REPRESENTATION

Appellant represented by: Richard LaPointe, Attorney

ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The appellant served on active duty from April 1991 to July 1995.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a February 1998 rating determination of the Regional Office (RO) in New York, New York that denied a rating in excess of20 percent for right femur fracture and tibia residuals, a rating in excess of 10 percent for residuals of right ulna fracture and a total rating based on unemployability due to service-connected disability. The Board notes that the United States Court of Appeals for Veterans Claims denied the appellant's petition for extraordinary relief in the nature of a writ of mandamus by Order dated in January 1999.

The case was remanded by a decision of the Board dated in February 2000. During the pendency of the appeal, a 20 percent disability rating was granted for right ulna fracture residuals by RO decision dated in June 2003.

The issues of an increased rating for postoperative residuals of a fracture of the right femur and tibia with history of osteomyelitis and total rating based on unemployability due to service-connected disability are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify you if further action is required on your part.

FINDINGS OF FACT

Residuals of a fracture to the lower half of the right ulna are manifested by nonunion, bony nodule beneath the skin over the olecranon and ulnar processes, pain and fatigability, slightly diminished grasp strength of the right hand and wrist upon sustained use, and limitation of motion.

- 2



CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for residuals of right ulna fracture have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic Codes 5214, 5215 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the pendency of this appeal with the enactment of the Veterans Claims Assistance Act of2000 (VCAA), Pub. L. No. 106-475,114 Stat; 2096 (2000). See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002). This law eliminates the concept of a well-grounded claim, and redefines the obligation_ of VA with respect to the duty to assist. The new law also includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. The final rule implementing the VCAA was published on August 29,2001. 66 Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

The Board notes that in a decision promulgated on September 22,2003, Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States Court of Appeals for the Federal Circuit (Court) invalidated the 30-day response period contained in 38 C.F.,R. § 3.159(b)(1) as inconsistent with 38 U.S.c.§ 5103(b)(I).

The Court made a conclusion similar to the one reached in Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 38 C.F.R. § 19.9) finding that that the 3D-day period provided in § 3.159(b)(I) to respond to a VCCA duty to notify is misleading and detrimental to claimants whose claims are prematurely denied short of the statutory one-year period provided for response.

With respect to Paralyzed Veterans of America v. Secretary of Veterans Affairs, on

- 3 



December 16,2003, the President signed H.R. 2297, the Veterans Benefits Act of 2003 (the Act). Section 701 of the Act contains amendments to 38 USC §§ 5102 and 5103. The Act contains a provision that clarifies that VA may make a decision on a claim before the expiration of the one-year VCAA notice period. Veterans .Benefits Act of2003, P.L. 108- - ,Section 701 (H.R. 2297, December 16,2003)

In this instance, the appellant has been furnished the pertinent laws and regulations governing the claim, and what evidence the VA has in its possession in support of the claims in the February 1998 statement of the case, and the June 2003 supplemental statement of the case. In letters dated in February and September 2003, the veteran was informed of the VCAA, what the evidence must show in order to establish his claims, what evidence the VA would obtain for him, and what evidence he could submit in support of the claims. See Quartuccio v. Principi, 16 Vet. App. 183 (2002). The appellant has also been afforded opportunities to submit information and evidence, and the record discloses that VA has met its duty to assist the veteran also in obtaining evidence necessary to substantiate his claims. The RO has made extensive efforts to develop the record, to include VA examinations. The case was remanded for further development in February 2000. It is found that there is no identified evidence that has not been accounted for, and the veteran's representative has been given the opportunity to submit written argument.

The Board notes that the VCAA letters were mailed to the veteran subsequent to the appealed rating decision in violation of the VCAA. Also, VA did not specifically inform the veteran to provide any evidence in her possession that pertains to the claim as required by 38 C.F.R. § 3.159. The Board, however, finds that in the instant case the veteran has not been prejudiced by this defect. In this regard, the Board notes the veteran was provided notice of the division of responsibility in obtaining evidence pertinent to his case and ample opportunity to submit and/or identify such evidence. All identified pertinent evidence has been obtained.

Background

The service medical records reflect that the veteran was in an automobile accident in which he sustained multiple injuries, including a fracture of the right ulna.

- 4 



Service connection. for residuals of right ulna fracture was granted by rating action dated in February 1996 and a 10 percent disability evaluation was assigned under Diagnostic Code 5215. A claim for an increased rating was received in September 1997.

The veteran underwent VA examination in November 1997. History of a fracture of the ulnar area in 1993 in an automobile accident was recounted. The veteran related that he had occasional pain in the ulnar area but that this was mild. Precipitating factors were noted to be weather changes. It was reported that he did not have any limitation of motion of the right wrist.

Physical examination of the right forearm disclosed no swelling or deformity of the forearm or right wrist. No anatomical defect was observed. Thumb and finger motion was within normal limits. Strength and dexterity of the right hand were normal. The appellant could push, pull, twist, probe and write with the right hand but complained of fatigue after a prolonged period of writing. The metacarpophalangeal, proximal interphalangeal, and distal interphalangeal joints. had full range of movement. Right wrist extension and flexion were normal. Radial and ulnar deviation of the right wrist was within normal limits. It was reported that the veteran could fully flex, extend and deviate the ulnar and radial sides. An X-ray of the right wrist was interpreted as essentially negative. An x-ray of the right ulnar showed a fracture of the mid shaft with non-union. A diagnosis of status post fracture of the right forearm with symptoms of pain without limitation of movement was rendered.

Subsequently received were records from the Social Security Administration. A decision dated in January 1998 shows that the veteran was no longer considered disabled. The accompanying VA and private medical records show treatment primarily for the residuals of the fracture of the right femur and tibia.

The appellant was afforded VA examinations in June 2003. On the initial evaluation, he stated that he had little pain in the right wrist area except when grasping and lifting objects. He related that in his job, he sometimes had to carry a

- 5 



two-inch pipe and found that after about a minute, the right hand began to fatigue, creating difficulty in balancing it with the more powerful left hand, although he was by nature right-handed. On examination of the right forearm, there was a prominence of the ulna bone seven inches down from the olecranon process and 5- inches upward from the distal head of the ulna. It was nontender. The veteran's pulses were full and equal bilaterally. The elbow could be flexed to 135 degrees without signs of pain. The right wrist could be flexed to 70 degrees and extended to 85 degrees without signs of pain. Ulna deviation was 30 degrees and radial deviation was 20 degrees, which were equal to the left and performed without signs of pain. Grasp ability was noted to be 5 on the left and 5- on the right with some fatigue on prolonged grasping. Circumferential measurements of the forearm were equivalent.

A VA examination in June 2003, the veteran reported pain in the right knee and hip. The examination showed a deformity of the right ulna bone. There was a palpable bony nodule beneath the skin seven inches from the olecranon process and another 5- from the distal head of the ulna. The area surrounding it was tender, particularly with usage. . In this regard, the veteran indicated in his history that was some fatigue with grasping. He said that he had noticed that his grasp would begin to fade asymmetrically when carrying a pipe, causing pain over the medial aspect of the ulna.

Examination of the right wrist showed no deformity. Pronation was to 90 degrees. Supination was to 60 degrees. Dorsiflexion was possible to 70 degrees on the right. Palmar flexion was possible to 60 degrees. Ulnar and radial deviation were 30 and 20 degrees, respectively. All range of motion was accomplished without pain. The veteran's right grasp was reported to be strong. It was noted, however, that he voiced some discomfort as to the distal aspect of the ulnar side of the right forearm.

Radiological study of the right ulna revealed nonunion and bony overgrowth, which were felt to be responsible for the bony nodule felt on the surface of the skin. This point was in the upper half more distal to the half way point. Following examination, the diagnosis was status post fracture of right ulna with nonunion

- 6 



located at the distal half of the veteran's ulna bone, and some fatigability of grasp of the veteran's right hand and forearm were rendered.

Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is the primary concern. See Francisco v. Brown, 7 Vet. App. 55,58 (1994).

The veteran's residuals of a fracture of the left ulna are currently evaluated under Diagnostic Code 5211. Diagnostic Code 5211 provides for the evaluation of impairment of the ulnar. When there is nonunion of the upper half of the ulna of the minor extremity with false movement and loss of bone substance (1 inch (2.5 cms.) or more) and marked deformity, a 40 percent evaluation is warranted for the major extremity and a 30 percent rating is warranted for the minor extremity. Without loss of bone substance or deformity a 30 percent rating is warranted for the major extremity and a 20 percent rating is warranted for the minor extremity. When there is nonunion of the lower half of the ulnar a rating of 20 percent is warranted for both the minor and major extremities. 38 C.P.R. § 4.71a, Diagnostic Code 5211 (2001).

Diagnostic Code 5215 that when dorsiflexion of the wrist is limited to less than 15 degrees or when palmar flexion is limited in line with the forearm, a maximum 10 percent rating is assigned. 38 C.P.R. § 4.71a, Diagnostic Code 5215 (2003).

Diagnostic Code 5213 provides a 10 percent rating for limitation of supination to 30 degrees or less for both the minor and major extremities. A 20 percent evaluation for limitation of pronation motion is lost beyond last quarter of arc and the hand does not approach full pronation for both the minor and major extremities. When pronation motion is lost beyond middle of arc a 30 percent rating is warranted for

- 7 



the major extremity and a 20 percent rating is warranted for the minor extremity. Higher ratings are warranted when there is a bone fusion38 C.F.R. § 4.71a, Diagnostic Code 5213 (2003).

. Diagnostic Code 5206 provides for the evaluation of limitation of motion of flexion of the forearm. When flexion is to 90 degrees a 20 percent rating is warranted for both the minor and major extremities. When forearm flexion is to 70 degrees a 30 percent rating is warranted for the major extremity and a 20 percent rating is warranted for the minor extremity. When flexion is to 55 degrees a 40 percent rating is warranted for major extremity and a 30 percent rating is warranted for the minor extremity.

Diagnostic Code 5208 provides for limitation of extension of the forearm. When extension is to 70 degrees a 20 percent rating is warranted for both the minor and major extremities. When extension is to 90 degrees a 30 percent rating is warranted for the major extremity and a 20 percent rating is warranted for the minor extremity. When extension is to 100 degrees a 40 percent rating is warranted for the major extremity and a 30 percent rating is warranted for the minor extremity. Diagnostic Code 5208.

Under Diagnostic Code 5209, a 20 percent rating is warranted where there is other impairment of the elbow such as joint fracture with marked cubitus varus or cubitus valgus deformity with ununited fracture of the head of the radius in either the minor or major forearm. When there is other impairment of flail joint a 60 percent rating is warranted for the major extremity and a 50 percent rating is warranted for the minor extremity. See 38 C.F.R. § 4.71a, Diagnostic Code 5209.

Full elbow flexion is from 0 degrees through 145 degrees, full forearm pronation is from 0 degrees through 80 degrees and full supination is from 0 through 85 degrees. 38 C.F.R. § 4.71, Plate J (2003).

Normal wrist palmar flexion is from zero to 80 degrees; dorsiflexion (extension) is from zero to 70 degrees; ulnar deviation is from zero to 45 degrees; and radial deviation is from zero to 20 degrees. 38 C.F.R. § 4.71, Plate I.

- 8 



When evaluating musculoskeletal disabilities, VA may consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors .are not contemplated in the .relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45 (2003); DeLuca v. Brown, 8 Vet. App. 202,204-7 (1995). The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. Johnson v. Brown, 9 Vet. App. 7 (1996).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7 (2003).

During the recent V A examinations the veteran complained of pain, fatigability and lack full grasping strength of the right hand and wrist upon use. However, his right grasp was reported to 5-. The fatigue occurred on prolonged grasping. . Additionally, x-rays showed that the fracture was in the lower half of the ulnar. Range of motion findings do not satisfy the criteria as set forth above. for a higher rating. Additionally, there was no ankylosis or fusion of the elbow or wrist. Accordingly, the Board finds that the criteria for a rating in excess of 20 percent for the minor or major extremity have not been met.

Additionally, in view of the range of motion testing, the Board finds that the functional impairment caused by the pain as set forth in the Deluca case is contemplated in the current 20 percent rating. There is no objective evidence of additional limitation due to pain on use to the extent necessary for a higher rating under the limitation of motion codes. The evidence is not equipoise as to warrant consideration of the benefit of the doubt rule. 38 C.F.R. §4.3 (2003).

ORDER

An increased rating for residuals of right ulna fracture is denied.

- 9 



REMAND

The Board notes that the veteran's service-connected postoperative residuals of fractures of the right femur and tibia with history of osteomyelitis are evaluated under Diagnostic Code 5262 (2003). Diagnostic Code 5262 provides for the evaluation of impairment of the tibia and fibula based in part on associated disabilities involving the knee and/or ankle. The residuals of a fracture of the right femur may also be evaluated under Diagnostic Codes 5251, 5252 and 5253 which provide for impairment in the range of motion and as analogous to Diagnostic Codes 5255 which provides for the evaluation of a fracture of the femur. 38 C.F.R. § 4.20 (2003). The Board notes that service connection for arthritis of the right hip was recently granted by the RO. It is unclear from the record what findings, to include the knee, are a manifestation of the residuals of the fracture of the right femur or the residuals of the fracture of the right tibia.

Accordingly, this matter is REMANDED to the RO for the following actions:

1. The RO is requested to forward the claims folder to either of the VA physicians who conducted the June 2003 examination for an addendum. Request the examiner in the addendum to indentify to the extent possible all findings and complaints which are attributable to the residuals of the fracture of the right femur and all findings and complaints which are attributable to the residuals of the fracture of the right tibia. The examiner is also requested to indicate whether the veteran has instability of the right knee attributable to a service connected disorder, and, if yes, whether the instability is slight, moderate, or severe in its degree of severity. If additional tests or examinations are needed they should be conducted. A complete rational for any opinion expressed should be included in the report.

- 10 



2. Thereafter RO should then readjudicate the veteran's claims to include consideration as to whether separate ratings are warranted for the residuals of the fracture of the right femur and the residuals of the fracture of the right tibia. If the benefits sought on appeal remain denied, the veteran and his representative should be furnished a supplemental statement of the case, and be given the opportunity to respond. The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

ROBERT P. REGAN
Veterans Law Judge, Board of Veterans' Appeals

- 11 



